Title: Thomas Jefferson to Eli Alexander, 7 February 1810
From: Jefferson, Thomas
To: Alexander, Eli


          
            Sir
             
                     Monticello 
                     Feb. 7. 10.
          
          
		  
		  Our lease witheld the right of clearing within the limits of Shadwell for a reason, well considered, that there is not now as much woodland on the tract as will maintain it in fences and firewood. it gives a right to cut rails & firewood leaving the
			 smaller growth to supply it’s place in time, and being it’s only chance of supply renders it indispensable that that should be left, and the clearings no where extended beyond the limits of the
			 eight
			 fields. I observed on the Chapel branch along the public road side a number of large trees which had been felled, & left, sufficient to furnish much firewood.
			 
			 
			 should you wish to clear this year
			 for
			 tobacco & can find
			 proper ground on Lego adjoining to Shadwell I will at any time ride over for the purpose of agreeing with you on the place, on a view of it.  I am Sir
          
            Your humble servt
            
                  Th: Jefferson
          
        